Case 19-13113-mdc         Doc 14    Filed 06/12/19 Entered 06/12/19 18:39:24      Desc Main
                                    Document     Page 1 of 5


                      THE UNITED STATES BANKRUPTCY COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                       :       Case No: 19-13113
                                              :
          James Fitzgerald Bowyer             :
                                              :       Chapter 7
                 Debtor                       :
                                              :

                                           ORDER

          AND NOW, this _____ day of __________________, 2019 upon consideration of

Debtor’s Second Motion for Time to File Documents it is hereby ORDERED and DECREED

that said Request is GRANTED. Documents required by the Rules of Court shall be filed on or

before _________________, 2019.

                                         BY THE COURT:



                                         THE HONORABLE JUDGE MAGDELINE D. COLEMAN
                                         UNITED STATES BANKRUPTCY JUDGE
Case 19-13113-mdc          Doc 14    Filed 06/12/19 Entered 06/12/19 18:39:24            Desc Main
                                     Document     Page 2 of 5




                        THE UNITED STATES BANKRUPTCY COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                           :         Case No: 19-13113
                                                  :
           James Fitzgerald Bowyer                :
                                                  :         Chapter 7
                  Debtor                          :
                                                  :

                SECOND MOTION TO EXTEND TIME TO FILE DOCUMENTS

          James Fitzgerald Bowyer (the “Debtor”) moves for an Order confirming the Second Motion

for Extension of Time, and in support of this Motion states:

          1.     James Fitzgerald Bowyer (the “Debtor”), filed a voluntary petition under Chapter 7

of the Bankruptcy Code on May 13, 2019.

          2.     The Matrix List of Creditors was filed on May 28, 2019.

          3.     Attorney Disclosure Statement, Schedules A/B-J, Statement of Financial Affairs,

Summary of Assets and Liabilities, Chapter 7 Statement of Your Current Monthly Income, and

Means Test Calculation are due June 12, 2019.

          4.     Debtor is still in the process of preparing the paperwork.

          5.     Debtor requests a short continuance to finish helping his attorney prepare the

required documents.
Case 19-13113-mdc      Doc 14   Filed 06/12/19 Entered 06/12/19 18:39:24         Desc Main
                                Document     Page 3 of 5


      WHEREFORE, the Debtor requests entry of Order that extends time to file the required

documents.

                                                 Respectfully submitted,

                                                 Kenny, Burns & McGill.

                                           By: /s/Thomas D. Kenny
                                               Thomas D. Kenny
                                               Attorneys for Debtor
                                               Attorney Identification No.: 77611
                                               1500 John F. Kennedy Boulevard, Suite 520
                                               Philadelphia, PA 19102
                                               (215) 423-5500
                                               filings@kennyburnsmcgill.com

Dated: June 12, 2019




                                            2
Case 19-13113-mdc          Doc 14    Filed 06/12/19 Entered 06/12/19 18:39:24             Desc Main
                                     Document     Page 4 of 5


                        THE UNITED STATES BANKRUPTCY COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                           :            Case No: 19-13113
                                                  :
          James Fitzgerald Bowyer                 :
                                                  :            Chapter 7
                  Debtor                          :
                                                  :

                                          VERIFICATION

          I, Thomas D. Kenny, Esquire, hereby state that I represent the Debtor in this action and

have verified that the statements in the foregoing motion are true and correct to the best of my

knowledge, information and belief. I understand that the statements made therein are subject to

penalties of 18 Pa. C.S. Section 4904, relating to unsown falsification to authorities.


                                                          Kenny, Burns & McGill.

                                                 By: /s/Thomas D. Kenny
                                                     Thomas D. Kenny
                                                     Attorneys for Debtor
                                                     Attorney Identification No.: 77611
                                                     1500 John F. Kennedy Boulevard, Suite 520
                                                     Philadelphia, PA 19102
                                                     (215) 423-5500
                                                     filings@kennyburnsmcgill.com

Dated: June 12, 2019




                                                      3
Case 19-13113-mdc         Doc 14    Filed 06/12/19 Entered 06/12/19 18:39:24         Desc Main
                                    Document     Page 5 of 5


                      THE UNITED STATES BANKRUPTCY COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                       :           Case No: 19-13113
                                              :
          James Fitzgerald Bowyer             :
                                              :           Chapter 7
                 Debtor                       :
                                              :

                                CERTIFICATE OF SERVICE

        I hereby certify that service upon all interested parties, indicated below was made by
sending true and correct copies of the Debtor’s Motion for Time to File Documents by this Court’s
electronic filing system on June 12, 2019 as follows:

                              Lynne E. Feldman, Trustee
                              Feldman Law Offices PC
                              221 N. Cedar Crest Blvd.
                              Allentown, PA 18104

                              United States Trustee
                              Office of the U.S. Trustee
                              833 Chestnut Street, Suite 500
                              Philadelphia, PA 19107

                              Ryan N. Boland, Esquire
                              Offit Kurman, P.A.
                              Ten Penn Center
                              1801 Market Street, Suite 2300
                              Philadelphia, PA 19103

                                                      Kenny, Burns & McGill.

                                              By: /s/Thomas D. Kenny
                                                  Thomas D. Kenny
                                                  Attorneys for Debtor
                                                  Attorney Identification No.: 77611
                                                  1500 John F. Kennedy Boulevard, Suite 520
                                                  Philadelphia, PA 19102
                                                  (215) 423-5500
                                                  filings@kennyburnsmcgill.com




                                                  4
